Citation Nr: 0521897	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  99-13 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to service connection for circulatory and 
vascular conditions.   
 
2.  Entitlement to service connection for postoperative 
residuals of throat tumors.   
 
3.  Entitlement to service connection right arm and hand 
disabilities.   
 
4.  Entitlement to service connection for postoperative 
residuals of an amputation of the right great toe.   
 
5.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.  

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from March 1998 and May 
1999 RO rating decisions.  The March 1998 decision denied 
service connection for circulatory and vascular conditions, 
postoperative residuals of throat tumors, right arm and hand 
disabilities, and for postoperative residuals of an 
amputation of the right great toe.  

The May 1999 decision denied an increase in a 30 percent 
rating for the veteran's service-connected PTSD.  A March 
2004 RO decision increased the rating for the veteran's 
service-connected PTSD to 50 percent.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  In August 2004, the veteran 
testified at a hearing before the undersigned.  

The Board notes that at the August 2004 hearing, noted above, 
the veteran raised the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for scarlet fever.  Such issue is not before the 
Board at this time and is referred to the RO for appropriate 
action.  

The present Board decision addresses the issue of entitlement 
to service connection for postoperative residuals of throat 
tumors.  The issues of entitlement to service connection for 
circulatory and vascular conditions, right arm and hand 
disabilities, postoperative residuals of an amputation of the 
right great toe, and entitlement to an increased rating for 
PTSD are the subject of the remand attached to this decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim for service connection for residuals of tumors of 
the throat has been developed and the appellant has received 
the required notice.

2.  Any current postoperative residuals of throat tumors were 
not present during service or for many years thereafter, and 
were not caused by any incident of service.  


CONCLUSION OF LAW

Throat tumors were not incurred in or aggravated by service; 
are not proximately due to or the result of any disease or 
injury incurred in or aggravated by service; and did not 
manifest to a compensable degree within one year following 
the veteran's separation from service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Malignant tumors and tumors of the 
brain, spinal cord, and peripheral nerves are presumptive 
condition with a presumptive period of one year following 
separation from service.  38 C.F.R. § 3.309.

As noted above, the veteran served on active duty from 
September 1942 to November 1945.  His service medical records 
show no complaints, findings, or diagnoses of throat tumors.  
Evaluations of the veteran during that time make no reference 
to any such disorders.  These facts provide negative evidence 
against this claim.  

The first post-service clinical evidence of any throat tumors 
is in 1984, decades after the veteran's period of service.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

A February 1984 consultation record from St. Clare's Hospital 
noted that the veteran was admitted for excision of a right 
parotid tumor.  It was reported that his problems included a 
right parotid growth with an eight-year history.  As to an 
impression, it was noted that there were no cardiac 
contraindications to the planned surgery and there was an 
acceptable risk.  The February 1984 operative record from 
such facility noted that the veteran had a four-year history 
of swelling of the right parotid gland area, which was 
asymptomatic.  It was noted that such area was slowly growing 
over that period of time.  The surgeon reported that over the 
previous month, he had noted somewhat of a change in 
consistency or character of the mass in the area of the right 
parotid gland, as it had become firmer and more indurated.  
The surgeon stated that because of the change in character 
and that fact that it was most likely a benign tumor, as was 
the case in 80 percent of the time with parotid gland 
pathology, it was felt that excision was indicated at that 
time.  It was noted that because of the change, there was a 
small chance in the 20 percent range of malignancy.  The 
veteran underwent a right superficial lobectomy with excision 
of Wharton's tumor, right parotid gland.  The February 1984 
discharge summary indicated a similar history.  It was noted 
that veteran underwent a right parotid superficial lobectomy 
with excision of two Wharton's tumors with identification and 
preservation of the right facial nerve.  The final diagnosis 
was two Wharton's tumors of the right parotid gland, right 
otitis media.  

A February 1994 operative record from St. Clare's Hospital 
reported that the veteran underwent excision of a sebaceous 
cyst, on the nape of the neck.  It was also noted that he 
probably did have recurrence on the right side and Warthlin's 
tumors of both parotid glands.  A March 1994 discharge 
summary from such facility noted that the veteran had 
progressive swelling not only of the left preotic area, but 
also of the right angle of the mandible probably for about a 
four to six month period.  It was noted that about ten years 
earlier, a Wharton's tumor was excised with a modified right 
superficial lobectomy of the right parotid gland.  It was 
reported that the veteran had done well until just recently 
and that it could not be called a recurrence because it was 
over ten years and it was significantly out of the anatomical 
location of the parotid gland.  The report indicated that the 
veteran underwent a left parotid superficial lobectomy with 
preservation of the facial nerve and excision of Wharton's 
tumor.  The final diagnosis was Wharton's tumor of the left 
parotid gland.  

Subsequent VA and private treatment entries show treatment 
for multiple disorders.  Such records do not specifically 
refer to postoperative residuals of the above noted throat 
tumors.  An August 2002 discharge summary from Albany Medical 
Center Hospital did note that the veteran had a history of 
removal of multiple benign neck tumors.  

The Board observes that the treatment records noted above do 
not suggest that any current postoperative residuals of 
throat tumors are related to the veteran's periods of 
service.  In fact, the probative medical evidence provides 
negative evidence against this finding, indicating that the 
veteran's throat tumors and any such postoperative residuals 
began years after his period of service, without relationship 
to any incident of service.  The evidence does not show the 
presence of any tumors within one year following the 
veteran's separation from service.  Furthermore, the evidence 
does not show that any throat tumors are proximately due to 
or the result of any disease or injury incurred in or 
aggravated by service.

The veteran has alleged in statements and in his testimony 
that his current postoperative residuals of throat tumors had 
their onset during his period of service.  However, the 
veteran, as a layman, is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent evidence demonstrates that any 
current postoperative residuals of throat tumors began many 
years after service and were not caused by any incident of 
service.  The Board concludes that postoperative residuals of 
throat tumors were not incurred in or aggravated by service; 
are not proximately due to or the result of any disease or 
injury incurred in or aggravated by service; and did not 
manifest to a compensable degree within one year following 
the veteran's separation from service.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice:  (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation with 
regard to the claim for service connection for residuals of 
throat tumors.  The record in this case includes treatment 
reports and examination reports.  Significantly, no 
additional available pertinent evidence has been identified 
by the claimant as relevant to the issue on appeal of 
entitlement to service connection for residuals of throat 
tumors.  

It is noted that at the August 2004 Board hearing, the 
veteran's representative read an undated statement from a VA 
psychologist into the record.  The statement, although not of 
currently of record, did not refer to the veteran's claimed 
postoperative residuals of throat tumors.  Additionally, a 
March 2004 VA psychiatric examination report referred to a 
February 2003 statement as to the veteran's psychotherapy.  
There is no indication that such record related to the 
veteran's claimed tumor problems.  The Board observes that 
the veteran has not indicated that there were any VA 
treatment records, or any other records, that referred to his 
claim for entitlement to service connection for postoperative 
residuals of throat tumors.  Thus, the Board may proceed to 
adjudicate the claim.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a May 1999 statement 
of the case, a February 2000 RO hearing, a May 2000 
supplemental statement of the case, a January 2001 letter, a 
November 2001 supplemental statement of the case, a January 
2003 letter, a March 2004 supplemental statement of the case, 
an April 2004 letter, and at the August 2004 Board hearing, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the Court in Pelegrini, supra, also 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case the initial AOJ 
decision was made prior to enactment of the VCAA.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  The 
timing of the notice was non-prejudicial in this case.  In 
this regard, the veteran has been notified of the applicable 
laws and regulations that set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decisions, the statement of the case, and the 
supplemental statements of the case, have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been substantially met.  Any deficiencies 
constitute no more than harmless error.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  The 
Board remanded this case to assist the veteran, and a VA 
examination was preformed.  Therefore, further delay in the 
adjudication of this case is not warranted.  


ORDER

Entitlement to service connection for postoperative residuals 
of throat tumors is denied.  



REMAND

The other issues on appeal are entitlement to service 
connection for circulatory and vascular conditions, right arm 
and hand disabilities, postoperative residuals of an 
amputation of the right great toe, and entitlement to an 
increased rating for PTSD.  

As to the service connection issues, the veteran claims 
service connection for circulatory and vascular conditions on 
a direct basis or as secondary to his service-connected PTSD.  
He is also claiming service connection for right arm and hand 
disabilities and postoperative residuals of an amputation of 
the right great toe on a direct basis due to cold injuries 
during service or as secondary to his claimed circulatory and 
vascular conditions.  

The Board notes that the veteran's service medical records do 
not refer to complaints of or treatment for any circulatory 
or vascular conditions or for any right great toe problems.  
A July 1943 treatment entry noted that three days earlier, 
the veteran cut the knuckle on the base of the right fifth 
finger of his right hand against the teeth of a friend.  It 
was reported that for two days there had been increasing pain 
and swelling of the hand.  The diagnosis was cellulitis of 
the right hand.  

Post-service treatment records show treatment for variously 
diagnosed circulatory and vascular conditions as well as 
right arm and hand problems.  There are also references to a 
prior amputation of the right great toe, although no actual 
treatment records referring to such surgery.  Such records 
indicate that the veteran has been treated for disorders 
including hypertension; peripheral vascular disease; 
atherosclerosis with claudication, status post failed bypass, 
PTA stent; a history of a right carotid endarterectomy; 
osteoarthritis of the hands; bilateral carpal tunnel 
syndrome; and a partial amputation of the right toe.  

An April 2000 statement from T. F. Achtyl, M.D., reported 
that the veteran had developed osteoarthritis of the hands 
and back.  Dr. Achtyl stated that after some discussion with 
the veteran, he believed that his arthritic problems might be 
related to his activities and exposure to the elements during 
World War II.  

The veteran was afforded a VA cold injuries examination in 
February 2001.  The impression was bilateral carpal tunnel 
syndrome; diabetes mellitus with peripheral neuropathy; 
peripheral vascular disease with intermittent claudication; 
degenerative arthritis of the spine and extremities; coronary 
artery disease; hyperlipidemia, with the under lying factors 
of peripheral vascular disease and coronary artery disease; 
Dupuytren's contraction, bilateral, left greater than right; 
history of hypothyroidism; and history of factor 8 
deficiency.  The examiner commented that given the limited 
exposure to cold that the veteran suffered and the multiple 
medical problems that contribute to the deformity and pain he 
experienced in his hands, it seemed less likely than not that 
his degenerative arthritis was a consequence of his exposure 
in the service.  

The Board notes that the VA examiner did not address the 
etiology of the veteran's circulatory and vascular 
conditions, his postoperative residuals of an amputation of 
the right great toe, or of any right arm and hand 
disabilities other than arthritis.  

In a subsequent January 2002 statement, Dr. Achtyl stated 
that it was his opinion that working in the cold waters while 
performing his duties may have contributed to the development 
of an arthritic condition in the veteran's lower extremities.  

Additionally, the Board notes that the veteran underwent a VA 
psychiatric examination in March 2004.  The diagnosis was 
PTSD, chronic, severe.  A Global Assessment of Functioning 
(GAF) score of 45 was assigned.  The examiner specifically 
referred to a letter submitted on the veteran's behalf by Dr. 
Gianchowski dated on February 18, 2003.  It was noted that 
the veteran participated in weekly individual and group 
psychotherapy with Dr. Gianchowski.  

The Board observes that the statement from Dr. Gianchowski is 
not of record and should be obtained.  See Bell v. Derwinski, 
2 Vet.App. 611 (1992).  

Further, at the August 2004 Board hearing, the veteran's 
representative read an undated statement into the record from 
Dr. Gianchowski.  It was reported that Dr. Gianchowski was 
the psychologist of record at the behavior health clinic at 
the Albany, New York, VA Medical Center.  The statement from 
Dr. Gianchowski discussed the veteran's PTSD and also 
indicated that it was sufficiently documented that PTSD was 
linked to structural neurochemical changes in the central 
nervous system which may have a direct biological effect on 
health and that such health effects may include vulnerability 
to hypertension and arteriosclerotic heart disease.  Dr. 
Gianchowski apparently stated that it was as likely as not 
that the veteran's hypertension was related to his PTSD since 
he did not have hypertension prior to his military service.  

The Board observes that there is a notation in the record 
that the evidence submitted at the August 2004 Board hearing 
would be mailed to the RO.  However, the statement from Dr. 
Gianchowski is not of record other than as listed in the 
August 2004 Board hearing transcript.  It is unclear whether 
such statement is the same statement referred to by the 
examiner pursuant to the March 2004 VA examination report 
noted above.  

The Board notes that such statement was clearly submitted at 
the Board hearing subsequent to the issuance of the March 
2004 supplemental statement of the case.  The veteran has not 
submitted a waiver with regard to RO initial consideration of 
such record.  While this case if before the agency of 
original jurisdiction, the claim on appeal for an increased 
rating for PTSD should be readjudicated with consideration of 
that new evidence.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
VA treatment records (to specifically include the statement 
or statements from Dr. Gianchowski noted above), and 
providing him with a VA examination with an etiological 
opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  Obtain the veteran's VA treatment 
records that are not already of record, 
to include the February 18, 2003, 
statement and the undated statement read 
into the record at the August 2004 Board 
hearing from Dr. Gianchowski at the 
Albany, New York VA Medical Center.

2.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed circulatory and 
vascular conditions, right arm and hand 
disabilities, and postoperative residuals 
of an amputation of the right great toe.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Based on a review 
of historical records and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any diagnosed circulatory and 
vascular conditions, right arm and hand 
disabilities, and postoperative residuals 
of an amputation of the right great toe, 
including any relationship with the 
veteran's period of service.  The examiner 
should specifically opine as to whether 
any diagnosed circulatory and vascular 
conditions were caused by or permanently 
worsened by his service-connected PTSD, 
and should provide the medical rationale 
for that opinion.  

3.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for circulatory and vascular 
conditions, right arm and hand 
disabilities, postoperative residuals of 
an amputation of the right great toe, and 
entitlement to an increased rating for 
PTSD.  If the claims are denied, issue a 
supplemental statement of the case, which 
takes into account all evidence submitted 
since the last statement of the case 
(including evidence submitted directly to 
the Board), to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


